Citation Nr: 1140141	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-43 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver or pancreatic disorder, claimed as a residual of viral hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran subsequently relocated to his Florida and his claims folder was transferred to the St. Petersburg RO.

In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, he submitted additional evidence in support of his claim, accompanied by a waiver of RO review.  Nevertheless, in view of the action taken below, consideration of that evidence should be undertaken by the RO.

The Veteran's claim was previously considered and denied in a November 2006 rating decision for which he did not file a timely appeal.  New and material evidence would generally be required to reopen his claim.  However, the evidence received since the November 2006 decision includes pertinent service medical records, which existed at the time of that decision but had not yet been associated with the claims folder.  Under VA's governing regulations, new and material evidence is unnecessary to reopen a claim when relevant service department records are received after a prior final denial.  38 C.F.R. § 3.156(c) (2011).  Because service records have been received in the instant case, the Board finds that the new and material evidence provisions are inapplicable to the Veteran's claim and will instead consider that claim on a de novo basis.

Additionally, the Board acknowledges that the Veteran's appeal was initially characterized as a claim for service connection for hepatitis B.  However, the record shows that he has been treated for additional disorders of the liver and pancreas, including hepatic steatosis and chronic pancreatitis, all of which he attributes to his in-service diagnosis of viral hepatitis.  When determining the scope of an issue on appeal, the Board must consider the claimant's description of the claim, the symptoms he describes, and the information he submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the issue on appeal should be broadly characterized as a claim for residuals of viral hepatitis, encompassing all of the liver and pancreatic symptoms for which the Veteran seeks service connection.

As a final introductory matter, the Board observes that in March 2011, the Veteran submitted additional lay evidence with respect to his pending claim for service connection for peripheral neuropathy.  Thereafter, in April 2001, he effectively submitted a new claim for service connection for sleep apnea.  As neither of those claims has been developed for appellate review, they are referred to the RO for the appropriate action.

This appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the issue on appeal.

The Veteran, in written statements and testimony before the Board, contends that his current liver and pancreatic ailments are all residuals of viral hepatitis, which he acquired in service after being cut with a surgical scalpel while serving as an operating room technician.

The Veteran's service medical records confirm that his hand was injured while assisting an Army surgeon and that he subsequently developed symptoms of severe diarrhea, hematuria, and anorexia.  Those symptoms eventually necessitated hospitalization in October and November 1970.  During his period of in-patient treatment, the Veteran was diagnosed with viral hepatitis.  His symptoms eventually resolved and he returned to active duty with no apparent complications.  The Veteran now asserts that, for the remainder of his service and thereafter, he has experienced periodic bouts of nausea and vomiting, and chronic right quadrant upper and lower abdominal pain.  The Veteran, who is a registered nurse, has testified that he believes those symptoms are all attributable to his in-service hepatitis.  In support of his opinion, he has submitted Internet-based medical literature, which lists several of his reported complaints as symptoms of hepatitis B and notes that disorder is caused by a virus (HBV), which is transmittable through blood infections.  Additionally, the Veteran has emphasized that, despite his ongoing civilian work in the health care industry, he has not been exposed to any significant hepatitis risk factors since his period of active service.

The Board acknowledges that the Veteran is competent to report longstanding symptoms, such nausea, vomiting, and abdominal pain, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board is mindful of the Veteran's status as a registered nurse, which means that he has some medical expertise.  YT v. Brown, 9 Vet. App. 195 (1996).  However, the Veteran has not contended, and the record does not otherwise show, that he has specialized training in liver and pancreatic disorders.  Thus, the Board finds that his opinion, standing alone, is insufficient to establish service connection for such a disorder.  Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based, inter alia, on the physician's knowledge and skill in analyzing the data, and the credibility and weight to be attached to such evidence is within the province of the adjudicator).  However, that opinion is sufficient to trigger the need to obtain a VA examination in this claim.

The Veteran's post-service medical records show that in August 2003, he was hospitalized and treated for diffuse fatty infiltration of the liver.  However, no objective evidence of hepatitis or prostatitis was found.  Nevertheless, subsequent VA medical records show treatment for chronic prostatitis.  Additionally, a report of a VA Agent Orange examination, dated in October 2007, contains a finding of hepatitis B, while a July 2008 private hospital record shows a diagnosis of hepatic steatosis.  Conversely, other VA and private medical records dated throughout the pendency of this appeal show occasional treatment for elevated liver enzymes, including two episodes of hospitalization in 2008 and 2010, but no definitive findings of hepatitis or other liver disorders.  

In addition to the aforementioned VA and private treatment, the Veteran has been afforded two VA examinations to address the etiology of his liver and pancreatic problems.  During the first examination, conducted in March 2008, the Veteran reported a history of in-service and post-service hepatitis B, which had since resolved.  While the Veteran told the VA examiner that he had been treated for hepatitis B in 1991, he has subsequently retracted that assertion and his claims folder contains no records of such treatment.  In addition to transcribing the Veteran's statements, the March 2008 VA examiner conducted clinical testing, which was found to comport with diagnoses of pancreatitis and fatty liver disease.  The March 2008 VA examiner then opined that neither of those conditions was related to the Veteran's in-service hepatitis.  However, the examiner did not provide a rationale for those findings or indicate that they were based on a review of the pertinent evidence of record.  On the contrary, the examiner expressly acknowledged lack of access to the Veteran's claims folder.  Consequently, that examiner's findings were found to be inadequate for rating purposes and a new examination was scheduled.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the Veteran's follow-up examination in August 2009, his claims folder was available for review.  Based on the clinical evidence contained therein, the VA examiner noted that the Veteran had a history of in-service viral hepatitis and post-service chronic pancreatitis and fatty liver disease, with elevated liver enzymes.  Additionally, the VA examiner noted the Veteran's complaints of significant impairment due to bloating, gas, nausea, and abdominal discomfort, all of which he claimed were residuals of his in-service viral hepatitis.  Nevertheless, the August 2009 examiner concluded, based on the results of a clinical examination, that the Veteran did not currently meet the diagnosis for hepatitis or any other liver disorder.  Additionally, the examiner determined that, while the Veteran had a post-service history of chronic pancreatitis, that condition was unlikely due to his in-service hepatitis.  As a rationale for that opinion, the examiner noted that the majority of pancreatitis cases arose from gall stone disease or alcoholism, and the remaining 10 percent were caused by abdominal trauma, medications, ductal abnormalities, and viral diseases.  However, the examiner did not to address whether the Veteran's in-service liver disorder constituted a viral disease, despite the diagnosis of viral hepatitis noted in his service medical records.  Moreover, that VA examiner indicated that, while he could not specifically determine which particular strain of hepatitis the Veteran had in service, any such disorder had now resolved.

In an effort to refute the August 2009 VA examiner's findings, the Veteran submitted a June 2011 statement from his treating internist, who described the Veteran's in-service history of chronic hepatitis B infection and his post-service recurrent pancreatitis.  The internist then noted the existence of a few case studies of viral hepatitis associated with acute pancreatitis.  However, the internist noted that such case studies were rare.  Moreover, that physician did not specifically relate the Veteran's pancreatitis, or any other disorder of the liver or pancreas, to his in-service viral hepatitis.  Nor did that internist indicate that such a condition had been caused or aggravated by any other aspect of the Veteran's active service.  Accordingly, the Board finds the internist's opinion, while suggestive of a general link between pancreatitis and viral hepatitis, does not provide a nexus between the Veteran's specific disorders and his military service such that service connection may be granted based on that opinion alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Hayes v. Brown, 5 Vet. App. 60 (1993).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on a Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board is mindful that the Veteran has already been afforded two VA examinations in connection with his service connection claim.  However, his initial March 2008 VA examination was previously deemed inadequate as it was not predicated on a review of the pertinent evidence of record.  In contrast, the claims folder was available to the second VA examiner in August 2009.  Nevertheless, in determining that the Veteran did not meet the diagnostic criteria for hepatitis or any other liver disorder, that examiner does not appear to have considered pertinent private and VA medical records, showing that the Veteran had been assessed on two prior occasions with hepatitis B and hepatic steatosis.  The Board observes that such clinical evidence of liver disorders, compiled during the pendency of an appeal, constitutes sufficient evidence of a current disability for VA rating purposes.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Consequently, the Board finds that it may not rely on the August 2009 VA examiner's negative diagnostic findings as a basis for denying the Veteran's claim.  Moreover, the Board considers it significant that the August 2009 VA examiner's report preceded and, thus, did not consider, the June 2011 statement from the treating internist, which the Veteran has submitted in support of his claim.  That statement suggests, but does not definitively establish, a link between viral hepatitis, with which the Veteran was assessed in service, and pancreatitis, for which he is currently being treated.

Accordingly, the Board finds that an additional VA examination is necessary to determine whether such a nexus exists.  38 U.S.C.A. § 5103A(d) (West 2002).  Further, in light of the questions raised by the August 2009 VA examiner regarding the particular strain of hepatitis that the Veteran had in service, and the conflicting post-service diagnoses rendered with respect to his liver and pancreas, the Board finds that, on remand, a VA examiner should address which specific liver or pancreatic disorders the Veteran currently exhibits.  That examiner should then opine as to whether any liver or pancreas disorders are related to the hepatitis-related symptoms noted in the Veteran's service medical records or any other aspect of his military service.

Additionally, VA medical records appear to be outstanding.  The Veteran has submitted written statements and testimony indicating that he received treatment for elevated liver enzyme levels at the Eglin VA Community Based Outpatient Clinic in February 2011.  However, with the exception of a few treatment reports unrelated to this appeal, no VA records dated since August 2008 have yet been associated with the claims folder.  Significantly, those prior records were obtained from the VA Medical Center in Mountain Home, Tennessee, rather than from the Florida outpatient clinic where the Veteran now reportedly receives his care.  As it therefore appears that additional VA records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, private medical records also appear to be outstanding.  The Veteran and his treating internist have both indicated that he received inpatient treatment at Fort Walton Beach Medical Center in June 2010.  However, the records corresponding to that particular period of hospitalization have not yet been associated with the claims folder.  As VA is now on notice that such private hospitalization records exist, and as the Veteran's claim is already being remanded for additional development on other grounds, the Board finds that additional efforts to obtain those records should be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical records, it should be explained that his reauthorization of the release of any additional private records is necessary before those records may be obtained.  Additionally, the Veteran should be notified to submit any private treatment records in his possession.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder the records of his June 2010 hospitalization at Fort Walton Beach Medical Center.  Explain to the Veteran that his prior authorization for the release of his private medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  If the Veteran provides completed release forms, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional medical records in his own possession in support of his claim. 

2.  Obtain and associate with the claims folder all medical records from the VA Gulf Coast Veterans Health Care System, to specifically include all records from the Eglin Community Based Outpatient Clinic, dated since August 2008.   

3.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the etiology of any currently diagnosed liver or pancreatic disorders.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the service medical records showing that the Veteran incurred a hand wound in service and was subsequently diagnosed with and treated for viral hepatitis.  The examiner should also consider the post-service VA and private medical records, documenting treatment for multiple gastrointestinal symptoms, which have been alternately diagnosed as hepatitis B, fatty liver disease, hepatic steatosis, and chronic pancreatitis.  Additionally, the examiner should consider the reports of the March 2008 and August 2009 VA examinations and the June 2011 statement from the Veteran's treating internist.  The examiner should also consider the medical literature that the Veteran has submitted in support of his claim and his own written statements and testimony regarding a link between his current liver and pancreatic disorders and his in-service hepatitis symptoms.  The examiner should take into account the Veteran's practical medical knowledge as a nurse practitioner.  Finally, the examiner should consider the Veteran's assertions, and any additional evidence of record, regarding a continuity of liver and pancreatic symptoms since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current liver and pancreatic disorders.

b)  State whether it is it at least as likely as not (50 percent or greater probability) that any current liver or pancreatic disorder was caused or aggravated by the complications resulting from the Veteran's in-service hand wound, to specifically include the severe diarrhea, hematuria, and anorexia for which he was subsequently hospitalized and his ensuing in-service diagnosis of viral hepatitis. 

c)  State whether it is it at least as likely as not (50 percent or greater probability) that any current liver or pancreatic disorder was otherwise caused or aggravated by any other aspect of the Veteran's military service.

d)  State whether it is it at least as likely as not (50 percent or greater probability) that there are any current residuals of the in-service complaints, to specifically include a statement as to whether any hepatitis B, fatty liver disease, hepatic steatosis, or chronic pancreatitis is related to the inservice complaints.

4.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


